PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person to the Mental Health Division for a period not to exceed 180 days. Appellant argues that the record does not establish by clear and convincing evidence that, because of his mental disorder, he is presently a danger to himself. The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. On de novo review of the record, we agree and accept the state’s concession and reverse.
Reversed.